                           1 DOLL AMIR & ELEY LLP
                             BRETT H. OBERST (SBN 196219)
                           2 boberst@dollamir.com
                             MARY TESH GLARUM (SBN 175181)
                           3 mglarum@dollamir.com
                             1888 Century Park East, Suite 1850
                           4 Los Angeles, CA 90067
                             Tel: 310.557.9100
                           5 Fax: 310.557.9101
                           6 METZ LEWIS BRODMAN MUST O’KEEFE LLC
                             BRIAN T. MUST (Admitted pro hac vice)
                           7 bmust@metzlewis.com
                             JAMES P. ANGELO (Admitted pro hac vice)
                           8 jangelo@metzlewis.com
                             535 Smithfield St., Suite 800
                           9 Pittsburgh, PA 15221
                             Phone: (412) 918-1100
                          10 Fax: (412) 918-1199
                          11 Attorneys for Plaintiff
D OLL A MIR & E LEY LLP




                             ERIKS North America, Inc.
                          12
                          13                      UNITED STATES DISTRICT COURT
                          14                    CENTRAL DISTRICT OF CALIFORNIA
                          15
                          16   ERIKS NORTH AMERICA, INC.,         Case No. 2:19-cv-00987-CBM-JCz
                          17             Plaintiff,
                                                                  FINAL CONSENT JUDGMENT
                          18   v.                                 AND PERMANENT
                                                                  INJUNCTION
                          19   JAKE HAMMOND,                       [JS-6]
                          20             Defendant.
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                1
                                         FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                           1         This matter comes before the Court on the Parties’ Joint Stipulation for Entry
                           2 of Final Consent Judgment and Permanent Injunction (the “Stipulation”). Having
                           3 reviewed the Stipulation, Plaintiff ERIKS North America, Inc.’s (“ENA”) Motion for
                           4 Preliminary Injunction, and the remainder of the record, the Court hereby ORDERS
                           5 the entry of a Final Consent Judgment and Permanent Injunction, as follows:
                           6         1.     This Court has subject matter jurisdiction over this action as well as
                           7 personal jurisdiction over ENA and Defendant Jake Hammond (“Hammond”).
                           8         2.     That venue is proper in this judicial district.
                           9         3.     Hammond is prohibited from directly or indirectly using, disclosing, or
                          10 acquiring ENA’s confidential, proprietary, and trade secret information, including,
                          11 but not limited to, confidential customer lists, customer contact information, pricing
D OLL A MIR & E LEY LLP




                          12 and other specified information related to ENA’s business operations or finances,
                          13 whether based on documents or Hammond’s memory of such information.
                          14         4.     Hammond shall immediately return all of ENA’s confidential,
                          15 proprietary, and trade secret information in his possession, custody, or control. If
                          16 Hammond does not presently have any such information in his possession, custody, or
                          17 control, Hammond shall provide a signed affidavit to ENA verifying that fact within
                          18 five (5) business days of the entry of this Order.
                          19         5.     Hammond shall abide by the terms of the Confidentiality Agreement
                          20 attached as Exhibit A to the Verified First Amended Complaint (Dkt. #17-1).
                          21         6.     For a period of one (1) year from the date of this Order, Hammond shall
                          22 not, directly or indirectly, solicit, contact, accept business from, or otherwise take
                          23 action to interfere with, the following customers and accounts of ENA: (i) Chevron
                          24 Products Co.; (ii) Torrance Refining Co.; (iii) Marathon Andeavor; (iv) Industrial
                          25 Valco Inc.; (v) Phillips 66 Co.; (vi) Watson Cogeneration Co.; (vii) So Cal Gas; (viii)
                          26 McJunkin Redman Corp.; (ix) Tripac Marketing, Inc.; (x) Marathon Petroleum; (xi)
                          27 Valero Wilmington Refinery; (xii) Harrington Industrial; (xiii) Timet Corp.; and (xiv)
                          28 Bakersfield Pipe & Supply. The foregoing restriction shall apply to the listed

                                                                   2
                                            FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                           1 customers and accounts regardless of their geographical location. By providing
                           2 written consent to the Stipulation, both parties understand that the restriction set forth
                           3 in this Paragraph shall no longer apply to Hammond after the one-year period has
                           4 concluded, provided that Hammond does not use any of ENA’s confidential,
                           5 proprietary, and trade secret information in soliciting or contacting these customers
                           6 and accounts.
                           7         7.    Pursuant to Fed. R. Civ. P. 65(d), the permanent injunction shall be
                           8 binding upon Hammond and upon those in active concert or participation with him
                           9 who receive notice of this Order.
                          10         8.    The permanent injunction shall take effect immediately upon entry by
                          11 the Court and shall remain in effect pursuant to the terms set forth herein.
D OLL A MIR & E LEY LLP




                          12         9.    The above-captioned action shall be dismissed in its entirety, with
                          13 prejudice.
                          14         10.   ENA and Hammond shall each bear their own respective costs, expenses,
                          15 and attorneys’ fees incurred in connection with the above-captioned action.
                          16         11.   This Court shall retain jurisdiction over the above-captioned action for
                          17 the purposes of monitoring and enforcing compliance with the permanent injunction
                          18 entered by the Court pursuant to this Order.
                          19
                          20
                               DATED: MARCH 28, 2019
                          21                                                       Hon. Consuelo B. Marshall
                          22                                                       United States District Judge
                          23
                          24
                          25
                          26
                          27
                          28

                                                                   3
                                            FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
